an action, inter alia, to recover damages for trespass, injury to property, and intentional infliction of emotional distress arising from racially-motivated harassment, the plaintiffs appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated August 14, 2007, which granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the evidence submitted in support of that branch of the defendant’s motion which was for summary judgment dismissing the complaint was sufficient to establish the defendant’s prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). In opposition, the plaintiffs’ vague and conclusory assertions failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 560 [1980]; Daleo v James, 52 AD3d 766 [2008]; Batts v Page, 51 AD3d 833, 834 [2008]; Waterman v Weinstein Mem. Chapel, 49 AD3d 717, 718 [2008]; Martynick v TDX Constr. Corp., 251 AD2d 465, 466 [1998]). Accordingly, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint. Skelos, J.E, Fisher, Dickerson and Belen, JJ., concur.